Exhibit 10.23


 
Portions of this Exhibit 10.23 have been omitted based upon a request for
confidential treatment. This Exhibit 10.23, including the non-public
information, has been filed separately with the Securities and Exchange
Commission “*” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.
TITANIUM SPONGE SUPPLY AGREEMENT


This Agreement is entered into as of the 14th day of November 2007 by and
between Toho Titanium Ltd. Co., a company organized and existing under the laws
of Japan, having its principal place of business at 3-3-5 Chigasaki,
Chigasaki-City, Kanagawa-Pref. 253-8510 Japan (hereinafter called “Toho”) and
Titanium Metals Corporation, a company organized and existing under the laws of
the State of Delaware, having its principal place of business at Three Lincoln
Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240 (hereinafter called
“TIMET”).  Toho and TIMET are hereinafter collectively called the “Parties” and
individually a “Party.”


WITNESSETH:


WHEREAS, TIMET requires a stable supply of Commodity (as hereinafter defined)
for use at its facilities,


WHEREAS, Toho is desirous of providing TIMET with a stable supply of Commodity
throughout the term hereof.


WHEREAS, TIMET is desirous of obtaining an assurance by Toho that TIMET will
have a stable source of supply of Commodity, and Toho is willing to provide such
assurance.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties agree as follows:


ARTICLE 1. DEFINITIONS


1.1
As used in this Agreement, the following terms shall have the meanings as
specified below:



“Business Day” shall mean any day other than Saturday, Sunday or national
holiday in the United States of America or Japan.


“Commodity” shall mean Structural Grade (as defined below) titanium sponge
meeting the Specifications (as defined below) set forth on Appendix A.  Upon
TIMET’s election as set forth in Article 4.3, the term “Commodity” also shall
include Standard Disc Quality (as defined below) titanium sponge meeting the
Specifications set forth on Appendix A.


“Commodity Mix” shall have the meaning set forth in Article 4.4.


“Consignment Agreement” means the Titanium Sponge Consignment Agreement
dated 14th November 2007 by and between Toho and TIMET and attached hereto as
Appendix B.


“Consignment Place” shall have the meaning set forth in Clause 2.1 of the
Consignment Agreement.


“Contract Year” means each year from 1st January to 31st December during the
term of this Agreement, commencing with the year of 1st January to 31st December
2010.


“Cost Adjustment” shall have the meaning set forth in Article 5.4(a).


“Currency Adjustment” shall have the meaning set forth in Article 5.5(a).


“Existing Agreement” shall mean that certain Titanium Sponge Supply Agreement
and related Titanium Sponge Consignment Agreement by and between TIMET UK and
Mitsui EUROPE, dated 23 October 2007.


“Firm Annual Quantity” shall have the meaning set forth in Articles 4.1 and 4.2.


“Firm Price” shall have the meaning set forth in Article 5.1.


“Force Majeure” shall have the meaning set forth in Article 15.


 
“Mitsui” means Mitsui & Co. Ltd or its affiliates.



 
“Mitsui EUROPE” means Mitsui & Co. Europe PLC.



“MT” shall have the meaning set forth in Article 4.1.


“Price Disagreement” shall have the meaning set forth in Article 6.1.
 

 
1

--------------------------------------------------------------------------------


“Specification” means the latest version of the specifications for differing
purities of Commodity (Structural Grade and Standard Disc Quality), which are
attached hereto as Appendix A.


“Standard Disc Quality” shall mean titanium sponge produced by Toho meeting
Specification RMS 71.4.


“Structural Grade” shall mean titanium sponge produced by Toho meeting
Specification RMS 72.4.


“Take or Pay Payment” shall have the meaning set forth in Article 7.2.


“TIMET Final Counteroffer” shall have the meaning set forth in Article
6.2(b)(ii).


“TIMET Final Offer” shall have the meaning set forth in Article 6.3(a).


“Toho Facility” means any titanium sponge production facility of Toho located in
Japan.


“Toho Final Counteroffer” shall have the meaning set forth in Article
6.3(b)(ii).


“Toho Final Offer” shall have the meaning set forth in Article 6.2(a).


ARTICLE 2. DELIVERY


Toho agrees to deliver to TIMET, and TIMET agrees to take delivery from Toho of
Commodity in the amount of the Firm Annual Quantity at the Firm Price pursuant
to the provisions of the Consignment Agreement.  In case of a discrepancy
between this Agreement and the Consignment Agreement, the former shall prevail.


ARTICLE 3. TIMET ANNUAL CONFIRMATION


3.1
The Firm Price of the Commodity under this Agreement during each Contract Year
shall be confirmed by TIMET and Toho in writing (hereinafter called the “Annual
Confirmation”), which shall be made annually within thirty (30) days after the
Parties have agreed the Firm Price of Commodity for the next Contract Year.  The
form of the Annual Confirmation is attached hereto as Appendix C.  In the event
of TIMET’s election under Article 4.3, the Annual Confirmation also will set
forth the Commodity Mix (as defined below).



3.2
The Annual Confirmation shall stipulate the monthly delivery schedule of
Commodity in the applicable Contract Year.



3.3
Each Annual Confirmation shall be deemed to incorporate the terms and conditions
set forth in this Agreement and the Consignment Agreement.  If there is any
conflict or difference in interpretation between this Agreement and any Annual
Confirmation, the terms and conditions of this Agreement shall supersede those
of said Annual Confirmation, and any such conflicting or different terms or
conditions shall be deemed rejected by the other Party, unless such conflicting
or different terms or conditions are incorporated into the relevant Annual
Confirmation by writing or typing conspicuously on the Annual Confirmation and
identifying the specific changes to this Agreement as an amendment and signed by
the duly authorized representatives of TIMET and Toho.

 
ARTICLE 4. QUANTITY
 



4.1
For Contract Year 2010, the Firm Annual Quantity shall be * metric tons (“MT”)
of Commodity, and for Contract Year 2011, the Firm Annual Quantity shall be * MT
of Commodity.



4.2
For Contract Years 2012 to 2024, the Firm Annual Quantity shall be * MT of
Commodity.



4.3
Upon eighteen (18) months advance written notice to Toho commencing with the
supply of the Commodity for Contract Year 2014 and continuing for the remaining
term of the Agreement, TIMET may elect to convert up to * MT per year of
Structural Grade Commodity to Standard Disc Quality Commodity; provided that
TIMET provides the reasonable and necessary assistance to Toho to qualify the
Standard Disc Quality Commodity for rotor grade approval.  Toho agrees to
cooperate fully with TIMET to qualify the Standard Disc Quality Commodity for
rotor grade approval.  In addition, upon eighteen (18) months advance written
notice to Toho commencing with the supply of Commodity for Contract Year 2014
and continuing for the remaining term of the Agreement, TIMET may elect to
convert in excess of * MT per year of Structural Grade Commodity to Standard
Disc Quality Commodity.  In this event the Parties will meet to discuss and
agree upon the excess volume of titanium sponge that can be so converted.  In
addition, upon eighteen (18) months advance written notice to Toho, TIMET may
elect to convert Structural Grade Commodity to Standard Disc Quality Commodity
for supply in a Contract Year prior to Contract Year 2014, and in this event the
Parties will meet to discuss and agree upon the volume of titanium sponge that
can be so converted.



4.4
In the event of TIMET’s election to convert Commodity as set forth in Article
4.3, TIMET will provide notice to Toho on or prior to June 30th of the year that
precedes the Contract Year in which the Commodity shall be supplied (e.g. June
30th 2015 for Contract Year 2016) setting forth the quantity of Structural Grade
Commodity and Standard Disc Quality Commodity (up to a maximum of * MT of
Standard Disc Quality Commodity or such higher amount to which the Parties
agree) to be supplied in the upcoming Contract Year (hereinafter the “Commodity
Mix”).

 
 
2

--------------------------------------------------------------------------------



 
ARTICLE 5. PRICE
 



5.1
On or prior to June 30th of the year that precedes each Contract Year, Toho will
provide to TIMET the price for the Commodity for the upcoming Contract
Year.  (In the event that there is a Cost Adjustment (as defined below) or a
Currency Adjustment (as defined below) applicable to the upcoming Contract Year,
Toho will provide to TIMET the price for the Commodity by July 31st of the year
that precedes such upcoming Contract year.) The Parties will engage in
negotiation within the applicable price ranges detailed in Article 5.3, and will
take into consideration the market situation of titanium sponge in their final
agreement on the price of Commodity to be reached by September 30th of the year
that precedes such Contract Year (the “Firm Price”).  If no agreement is reached
by September 30th, the terms of Article 6 shall apply.



5.2
The Firm Price shall be set out in each Annual Confirmation issued pursuant to
Article 3.1. All prices are stipulated in U.S. Dollars per kilogram, DDU
(notwithstanding any provisions of the Consignment Agreement, as defined in
INCOTERMS 2000) Consignment Place basis, and the Firm Price shall be held final
and binding on both Parties for the applicable Contract Year.



5.3
The permissible price ranges for the minimum and maximum Firm Price shall be as
set forth in the table below, as adjusted pursuant to Articles 5.4 and 5.5
below. The price range below, adjusted as applicable, for the Commodity shall be
applicable for each Contract Year during the term of this Agreement.



        Specification
Minimum Price
Maximum Price
        Structural Grade
*
*
        Standard Disc Quality
*
*



5.4
 
(a)
Beginning with Contract Year 2015 and ending with Contract Year 2019, Toho will
have a one-time option to elect an upward adjustment in the minimum and maximum
values of the price ranges set forth in Article 5.3 (the “Cost Adjustment”) if
Toho’s aggregate costs for certain defined raw materials and production costs
(i.e. titanium feedstock, energy and labor) increase by * or more from the
defined base levels set forth in Article 5.4(b).  If elected, the Cost
Adjustment will be calculated according to the formula described in Article
5.4(b).  Toho must send to TIMET written notice of Toho’s election to make the
Cost Adjustment by July 15 of the Contract Year preceding the Contract Year to
which the Cost Adjustment would apply.



 
(b)
The formula to compute the Cost Adjustment to be applied to the minimum and
maximum values for the price ranges set forth in Article 5.3 will be as follows:



*
*
*


Where:


*
“Price Change” is the amount of the adjustment (upward only for Toho’s one-time
option, and upward or downward for the 2019 mandatory calculation) expressed in
USD to the minimum and maximum values of the price range in effect prior to the
Cost Adjustment.


“BM-F” is the Benchmark Index for Feedstock, which is the average actual cost
per ton of all rutile feedstock purchased and received by Toho (as delivered but
excluding inland freight and consumption tax) during the 12 month period ending
March 31, 2008.  Based on the “actual purchases spreadsheet” provided to TIMET
by Toho on October 24, 2007, this value is fixed at *per ton.


“BM-E” is the Benchmark Index for Energy, which is based on the Bank of Japan
Domestic Corporate Goods Price Index (page 71) for electricity expressed as a
simple average of the index values for each of the 12 months ended March 31,
2006 (where 2000 average = 100).  The BM-E is fixed at *.


“BM-L” is the Benchmark Index for Labor, which is based on the Ministry of
Internal Affairs and Communications Statistics Bureau Consumer Price Index
expressed as a simple average of the index values for each of the 12 months
ended March 31, 2006 (where 2005 average = 100). The BM-L is fixed at *.


“RI-F” is the Reference Index for Feedstock, which is based on the estimated
average cost per ton of all rutile feedstock purchased and received by Toho (as
delivered but excluding inland freight and consumption tax) during the 12-month
period ending March 31 of the Contract Year to which the Cost Adjustment would
apply (e.g., the 12 months ending March 31, 2015 for the Cost Adjustment to be
applied to the 2015 Contract Year) (hereinafter referred to as the “RI-F
Measurement Period”).  Because the RI-F is based on the estimated average cost
per ton of all purchased rutile feedstock, Toho will make the RI-F data to TIMET
by June 30 preceding any Contract Year to which the Cost Adjustment would
apply.  If it is subsequently determined that there is a significant difference
between the estimated average cost per ton of all rutile feedstock and the
actual average cost per ton of all rutile feedstock, the Cost Adjustment shall
be revised based on the actual average cost per ton provided that Toho notifies
TIMET in writing of such significant difference within thirty (30) days after
Toho has received the actual average cost per ton data.


“RI-E” is the Reference Index for Energy, which is based on the Bank of Japan
Domestic Corporate Goods Price Index (page 71) for electricity expressed as a
simple average of the index values for each of the 12 months ended March 31
preceding the Contract Year for which the Cost Adjustment would apply.


“RI-L” is the Reference Index for Labor, which is based on the Ministry of
Internal Affairs and Communications Statistics Bureau Consumer Price Index
expressed as a simple average of the index values for each of the 12 months
ended March 31 preceding the Contract Year for which the Cost Adjustment would
apply.


The * value is derived from the sum of the * per kilogram (which is the agreed
amount subject to the Cost Adjustment) plus *, which represents the * cost
increase to be borne at all times by Toho without any Cost Adjustment.


As an illustration of the foregoing calculation, if the RI-F, the RI-E and the
RI-L were to increase by * (to *, *, respectively) (i) during the RI-F
Measurement period (which in this illustration would be March 31, 2017) with
respect to the RI-F and (ii) as of March 31, 2016 with respect to each of the
RI-E and RI-L, then the Cost Adjustment to the minimum and maximum values of the
price range for Contract Year 2017 would be an increase of *.
 
 
3

--------------------------------------------------------------------------------



 
 
(c)
In addition, in Contract Year 2019, a mandatory calculation will be made, and
the minimum and maximum values of the price range for Contract Years 2020
through 2024 will be increased or decreased to reflect changes in the aggregate
costs for the defined raw materials and production costs (i.e., titanium
feedstock, energy and labor) from the BM-F, BM-E and BM-L.



 
(i)
If the aggregate costs reflected in (i) the RI-F during the RI-F Measurement
Period and (ii) the RI-E and RI-L for the 12 months ending March 31, 2019 do not
exceed the aggregate costs of the BM-F, BM-E and BM-L by * or more, the price
range for Contract Years 2020 through 2024 shall be the original price range of
* to * (adjusted for currencies if applicable).



 
(ii)
If the aggregate costs reflected in (i) the RI-F during the RI-F Measurement
Period and (ii) the RI-E and RI-L for the 12 months ending March 31, 2019 exceed
the aggregate costs of the BM-F, BM-E and BM-L by * or more, the minimum and
maximum values of the price range for Contract Years 2020 through 2024 will be
adjusted using the formula set forth in Article 5.4(b).  For purposes of
clarity, in no event will the minimum and maximum values of the price range be
decreased below the original price range of * to *.



 
(d)
With respect to the Benchmark and Reference Indices for feedstock (i.e., the
BM-F and the RI-F), TIMET shall be permitted upon advance written notice to
audit Toho’s books and records to verify the actual and estimated purchase costs
incurred to purchase all rutile feedstock for all periods relevant to the Cost
Adjustment calculation.



 
(e)
The Parties shall complete the calculation of the Cost Adjustment to the price
range by July 31 preceding the Contract Year to which the Cost Adjustment would
apply.



5.5
 
(a)
Beginning in Contract Year 2015 and for every year thereafter for the remaining
term of the Agreement, the minimum and maximum values of the price range will be
adjusted as described below (hereinafter referred to as the “Currency
Adjustment”) in the event that the exchange rate of Japanese Yen per one (1)
United States Dollar, measured by the simple average of the daily midpoint
exchange rates as published by the Bank of Tokyo Mitsubishi (the “Average Rate”)
for the 12 month period from July 1 to June 30 of the previous year (the
“Measurement Period”) increases or decreases by more than * Yen from the target
exchange rate of * Yen per USD (the “Target Rate”.)  In any Contract Year in
which a Cost Adjustment is made, such Cost Adjustment will be made prior to any
Currency Adjustment.  If for any reason the Bank of Mitsubishi Tokyo ceases to
publish the simple average of the daily midpoint exchange rates of the Japanese
Yen, the Parties shall mutually agree to a substitute bank for such information.



 
(b)
If the Average Rate during the Measurement Period does not decrease below * Yen
per USD or does not increase above * Yen per USD, there will be no Currency
Adjustment to the price range for the corresponding Contract Year (the range
from * Yen per USD to * Yen per USD is hereinafter referred to as the “Dead
Zone”).



 
(c)
If the Average Rate during the Measurement Period falls outside of the Dead
Zone, the price range will be adjusted according to the following formula:



*


Where:


“Price Change” is the increase or decrease expressed in USD to the minimum and
maximum values of the price range in effect prior to the adjustment excluding
any previous Currency Adjustments.


“A” is the minimum value of the price range in effect prior to such adjustment
excluding any previous Currency Adjustments.


“B” is the Target Rate of * Yen per one USD.


“Average Rate” is the new exchange rate during the Measurement Period as
described under Article 5.5(a).


As an illustration of this calculation, if the price range is * to * prior to
adjustment, and the Average Rate during the Measurement Period is * Yen per USD,
the minimum and maximum values of the price range after the Currency Adjustment
would be * to *.  As a further illustration, if the price range is * to * prior
to adjustment, and the Average Rate during the Measurement Period is * Yen per
USD, the minimum and maximum values of the price range after the Currency
Adjustment would be * to *.


 
(d)
The Parties shall complete the calculation of the Currency Adjustment to the
price range by July 31 preceding the Contract Year to which the Currency
Adjustment would apply.



ARTICLE 6. PRICE DISAGREEMENT


6.1
In the event that TIMET and Toho fail to agree on the Firm Price of the
Commodity for any Contract Year pursuant to the provisions set forth in Article
5 on or before September 30th of the preceding Contract Year (the “Price
Disagreement”), the terms and conditions of this Article 6 shall apply.



6.2
In case that the following Contract Year is an odd year:



 
(a)
Within 10 Business Days after September 30th, Toho shall make an offer to TIMET
in writing (hereinafter called “Toho’s Final Offer”), which will consist of the
lowest prices (within the applicable price range) at which Toho is willing to
sell the Firm Annual Quantity of the Commodity for such Contract Year.



 
(b)
Within 10 Business Days after the receipt of Toho’s Final Offer, TIMET shall
respond to Toho in writing as follows:



 
(i)
by accepting Toho’s Final Offer; or



 
(ii)
by making its final offer price to Toho (hereinafter called “TIMET’s Final
Counteroffer”), which will consist of the highest prices (within the applicable
price range) at which TIMET is willing to purchase the Firm Annual Quantity of
the Commodity for such Contract Year.



 
(c)
Unless the price of Commodity is mutually agreed by both Parties within 10
Business Days after Toho’s receipt of TIMET’s Final Counteroffer, the price of
Commodity stipulated in TIMET’s Final Counteroffer shall be deemed to be
accepted by Toho and to be the Firm Price.

 
 
4

--------------------------------------------------------------------------------



 
6.3
In case that the following Contract Year is an even year:



 
(a)
Within 10 Business Days after September 30th, TIMET shall make an offer to Toho
in writing (hereinafter called “TIMET’s Final Offer”), which will consist of the
highest prices (within the applicable price range) at which TIMET is willing to
purchase the Firm Annual Quantity of the Commodity for such Contract Year.



 
(b)
Within 10 Business Days after the receipt of TIMET’s Final Offer, Toho shall
respond to TIMET in writing as follows:



 
(i)
by accepting TIMET’s Final Offer; or



 
(ii)
by making its final offer price to TIMET (hereinafter called “Toho’s Final
Counteroffer”), which will consist of the lowest prices (within the applicable
price range) at which Toho is willing to sell the Firm Annual Quantity of the
Commodity for such Contract Year.



 
(c)
Unless the price of Commodity is mutually agreed by both Parties within 10
Business Days after TIMET’s receipt of Toho’s Final Counteroffer, the price of
Commodity stipulated in Toho’s Final Counteroffer shall be deemed to be accepted
by TIMET and to be the Firm Price.



ARTICLE 7. TAKE OR PAY


7.1
On or before January 31st following each Contract Year, Toho will calculate the
amount of Commodity actually sold by Toho to TIMET hereunder for the immediately
preceding Contract Year and shall advise TIMET in writing of the result of such
calculation (hereinafter called the “Calculation Notice”).  If TIMET objects to
such calculation, it shall advise Toho in writing of its objection within
twenty-one (21) days after receipt of the Calculation Notice.  The date on which
the Parties agree in writing as to such calculation shall be referred to as the
“Calculation Date.”



7.2
If, for any reason other than Force Majeure (as defined in Article 15) or Toho’s
failure to deliver the Commodity, TIMET fails to take the full amount of the
Firm Annual Quantity, TIMET shall pay Toho USD * per kilogram (hereinafter
referred to as the “Take or Pay Payment”) for the difference between the Firm
Annual Quantity and the quantity of Commodity actually purchased by TIMET during
the relevant Contract Year.  TIMET will pay to Toho the amount of the foregoing
liquidated damages within thirty (30) days after the Calculation
Date.  Beginning in Contract Year 2020 and for the remaining term of this
Agreement, the “Take or Pay Payment” shall be reduced to USD * per kilogram.



7.3
The liquidated damages in the amount of the Take or Pay Payment stipulated in
Article 7.2 shall settle all the damages arising from TIMET’s failure to take
delivery of the full amount of the Firm Annual Quantity.



ARTICLE 8. PAYMENT


Pursuant to Clause 3.4 of the Consignment Agreement, the payment term for
Commodity sold and delivered to TIMET by Toho pursuant to the Consignment
Agreement shall be within * days after the end of the month during which the
sale shall have taken place pursuant to Clause 3.2 of the Consignment Agreement
and shall be effected by bank remittance to such bank account as designated by
Toho.


ARTICLE 9. TITLE AND RISK


Title to and risk of loss of or damage to Commodity shall pass from Toho to
TIMET, pursuant to the provisions of the Consignment Agreement.


ARTICLE 10. SHIPMENT
 



10.1
The shipment of Commodity hereunder shall be made in accordance with the
delivery schedule in the Annual Confirmation. Toho agrees to deliver the
Commodity within fifteen (15) days before or after the delivery schedule in the
Annual Confirmation.  If any scheduled shipment (other than due to Force
Majeure) is delayed by more than sixty (60) days from the scheduled delivery
date, and the Commodity held in Consignment is not sufficient to cover for such
late delivery, TIMET may, at its sole election, provide written notice to Toho
of TIMET’s election to (i) cancel the shipment and purchase an equivalent volume
of Commodity from an alternate supplier, without liability to TIMET in which
case Toho shall pay to TIMET within thirty (30) days after receipt of TIMET’s
notice of election liquidated damages in the amount of the Take or Pay Payment
applicable to such Contract Year per kilogram of Commodity of which shipment is
cancelled as full settlement of all the damages arising from the delayed
delivery; or (ii) take delivery of the delayed Commodity within forty-five (45)
days of receipt of TIMET’s notice of election, and Toho agrees to supply the
Commodity to TIMET on a first priority basis, with time of the essence in
performance, until all TIMET’s orders have been brought current with the
original delivery schedule.  The purchase from alternate suppliers shall be
deemed a purchase under this Agreement for the purpose of determining TIMET’s
annual purchase amount under Article 7.



10.2
TIMET shall use commercially reasonable efforts to schedule the shipments of
Commodity to be evenly spread by calendar quarter (and also evenly spread in
each calendar month) during each Contract Year.  The Parties understand,
however, that actual quantities of Commodity to be purchased and taken delivery
of by TIMET may vary upward or downward from quarter-to-quarter and
month-to-month, depending on TIMET’s production requirements and availability of
Commodity and on the production of Commodity at the Toho Facility.  For the
avoidance of doubt, the actual quantity of Commodity to be delivered in each
Contract Year shall in no way affect the obligation of TIMET or Toho with regard
to delivery of the entire Firm Annual Quantity throughout the relevant Contract
Year.



ARTICLE 11 WARRANTY
 



11.1
Toho warrants to TIMET that Toho holds and will pass marketable title to the
goods sold under the Consignment Agreement.



11.2
Toho warrants to TIMET that Commodity shall strictly conform to the applicable
Specification.



11.3
In the event that Commodity sold by Toho to TIMET hereunder does not conform to
the warranty set forth in Article 11.2 above, then Toho shall, at its sole cost
and expense, remove or otherwise dispose of such non-conforming Commodity and
replace it promptly with an equivalent quantity of Commodity which conforms to
such warranty.  Toho’s obligation to remove or dispose of and replace
non-conforming Commodity with conforming Commodity shall not be applicable in
the event TIMET fails to give notice of such non-conformity as provided for in
Article 12.



11.4
Except for such warranties, no warranties whatsoever, express or implied, with
respect to any quantities of Commodity delivered to TIMET hereunder are made by
Toho and Toho expressly disclaims any warranty of merchantability, express,
implied or statutory, with respect to such quantities of Commodity, and further
disclaims any warranty of fitness for any purpose.

 
 
5

--------------------------------------------------------------------------------



 
ARTICLE 12 INSPECTION
 



TIMET shall inspect all Commodity delivered by Toho and inform Toho pursuant to
Clause 2.3 of the Consignment Agreement if the Commodity does not conform to the
Specifications.


ARTICLE 13. TERM AND TERMINATION
 



13.1
This Agreement shall come into effect on the 14th day of November 2007 and
remain effective until 31st December 2024 (the “Termination date”).



13.2
This Agreement shall terminate upon the occurrence of any of the following:



 
(a)
the Termination Date;



 
(b)
exercise of the right to terminate this Agreement set forth in Article 13.3 or
13.4 below.



13.3
If either Party commits a material breach of this Agreement, the Annual
Confirmation or the Consignment Agreement, the non-breaching Party may give a
written notice demanding the breaching Party to remedy such breach, if such
breach is capable of being remedied.  If the breaching Party fails to remedy the
same within ninety (90) days (or fails to commence efforts to remedy the same
within thirty (30) days) after receipt of such notice or such breach is not
capable of being remedied, the non-breaching Party has a right to terminate this
Agreement immediately by written notice to the breaching Party.



13.4
Either Party has a right to terminate this Agreement immediately if bankruptcy,
insolvency, reorganization proceedings, or any other proceedings analogous in
nature or effect, are instituted by or against the other Party, or the other
Party is dissolved or liquidated, whether voluntarily or involuntarily, or if a
receiver or trustee is appointed for all or a substantial part of the assets of
the other Party or if the other Party makes an assignment for the benefit of
creditors generally.



13.5
The termination of this Agreement shall not affect the rights of the Parties
that have accrued hereunder prior to such termination.



13.6
Notwithstanding Clause 5 of the Consignment Agreement, both Parties agree not to
terminate the Consignment Agreement unless this Agreement is terminated.



13.7
An obligation to pay under Article 7 or Article 10.1 if accrued prior to the
date of termination of this Agreement, shall survive the termination of this
Agreement.



ARTICLE 14. HARDSHIP
 



The Parties declare it to be their intention that the provisions of this
Agreement shall operate between them fairly without detriment to the interests
of either Party and this understanding forms the basis upon which this Agreement
has been negotiated and entered into.  If, during the course of the performance
of this Agreement, one Party notifies the other Party of its good faith belief
that, due to factors beyond the control of such Party, the terms of contract
contained herein have ceased to be fair or have become inequitable, including,
without limitation, substantial changes in economic circumstances from the
circumstances existing at the date hereof, then the Parties shall discuss the
situation and consider all contents hereof for possible amendment.  There shall
be no consequence under this Agreement if no amendment is made as a result of
such discussions.


ARTICLE 15. FORCE MAJEURE
 



15.1
Neither Party shall be liable for a failure to perform or delay in performing
all or any part of this Agreement, the Consignment Agreement, or of any Annual
Confirmation when such failure or delay is due to any cause or circumstance
beyond the reasonable control of such Party including, without limitation, acts
of God, fire, flood, storms, earthquake, typhoon, tidal wave, plague or other
epidemics, laws, governmental orders, regulations, sanctions or restrictions,
war (whether declared or not), armed conflict, or the serious threat of the
same, hostilities, mobilization, blockade, embargo, detention, revolution, riot,
looting, lockout, strike or other labor dispute or unavailability of
transportation (each an event of “Force Majeure”).



15.2
If any of the events of Force Majeure occurs and the failure or delay caused
thereby cannot be cured within ninety (90) days, any part of the Annual
Confirmation affected thereby shall be deemed not to form a part of such Annual
Confirmation and the Parties shall be discharged from any relevant obligations
thereunder accordingly.



15.3
The Party affected by an event of Force Majeure shall promptly notify the other
Party, in writing, as to its commencement and termination.  The Party so
affected shall take commercially reasonable steps to resume performance
hereunder with the least possible delay.



15.4
In the event of any Force Majeure occurring, both Parties shall use their
commercially reasonable endeavours to find out possible lawful means to minimize
the loss and damage resulting from such circumstances and may also seek
alternative means to give effect to the objects of this Agreement.



ARTICLE 16. ARBITRATION
 



16.1
If there shall be any dispute under this Agreement (excluding that related to
the Price Disagreement set forth in Article 6), the regular representatives of
the Parties shall use their best efforts to resolve the matter on an amicable
basis and in a manner fair to the Parties. If one Party notifies another Party
that a dispute has arisen and the Parties are unable to resolve such dispute
within a period of thirty (30) days from such notice, then the matter shall be
referred to arbitration under Article 16.2



16.2
If a dispute is not resolved in the manner and within the period described in
Article 16.1, the dispute shall be referred by either Party for final settlement
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce. One arbitrator appointed in accordance with said Rules
shall decide the matters in dispute.



16.3
The place of arbitration shall be New York City, New York, USA. The costs of
arbitration, including reasonable attorneys’ fees, shall be awarded as the
arbitrator shall equitably determine. The award shall set forth the legal and
factual bases therefor.



16.4
The award of the arbitrator shall be final and binding and not subject to any
appeal.  Judgment on the award may be entered in any court having jurisdiction
thereof or having jurisdiction over the unsuccessful Party or its assets.



16.5
When adjudicating a dispute or proceeding among the Parties, the arbitrator
shall be instructed to first apply the contractual provisions hereof and the
mutual intent of the Parties as set forth in this Agreement and any Annual
Confirmations that are part of such dispute or proceeding.



16.6
If a dispute, controversy or claim other than an issue of material breach is
submitted to arbitration pursuant to this Article 16, the Parties, during the
period of such arbitral proceedings and pending the making of an arbitral award,
shall continue to perform their respective obligations under this Agreement
insofar as the circumstances reasonably shall allow without prejudice to a final
adjustment in accordance with the arbitral award made in respect of that
dispute, controversy or claim.

 
 
6

--------------------------------------------------------------------------------



 
ARTICLE 17. GOVERNING LAW
 



This Agreement and any Annual Confirmation shall be in all respects governed by
and construed in accordance with the laws of the State of New York, USA without
regard to the conflicts of laws principles of England.


ARTICLE 18. ENTIRE AGREEMENT
 



With the exception of the Consignment Agreement and the Existing Agreement, this
Agreement, including the agreements represented in the Appendices hereto,
constitutes the entire agreement among the Parties regarding the subject matter
contained herein and wholly cancels, terminates and supersedes all previous
negotiations, agreements and commitments, whether formal or informal, oral or
written, with respect to the subject matter hereof.


ARTICLE 19. AMENDMENTS
 



This Agreement shall not be amended, changed or modified in any manner except by
an instrument in writing signed by duly authorized representatives of all the
Parties.


ARTICLE 20 CONFIDENTIALITY
 



20.1
 
(a)
Neither Party shall disclose to any other person any information relating to or
referring to the matters in this Agreement that such party (the “Receiving
Party”) has received from the other party except:



 
(i)
to the extent such information was in the lawful possession of the Receiving
Party without confidentiality restrictions prior to its receipt thereof from the
disclosing Party;



 
(ii)
to the extent such information is or becomes public knowledge without the fault
of the Receiving Party;



 
(iii)
where disclosure is required by law or is made in compliance with the order of
any court of competent jurisdiction or by the rules or regulations of any stock
exchange on which any securities of the Parties or any of their affiliates are
registered, or any regulatory or statutory body;



 
(iv)
in the case of Toho, to Mitsui, Toho’s or Mitsui’s subsidiaries or  affiliates,
or employees, consultants, advisors, lawyers, accountants or bankers of any of
the foregoing, provided that such recipients of information are made aware of
the confidentiality of such information;



 
(v)
in the case of TIMET, to its subsidiaries, its affiliates or its or its
subsidiaries or affiliates’ employees, consultants, advisors, lawyers,
accountants or bankers, provided that such recipients of information are made
aware of the confidentiality of such information



 
(vi)
where it is independently developed by it or any of its affiliates without usage
of any information that is confidential under this Agreement;



 
(vii)
is or becomes available to the Receiving Party on an unrestricted basis from a
source having a right to make such disclosure; or



 
(viii)
is made available on an unrestricted basis by a third party.



 
(b)
The Parties will attempt to limit the exchange of information relating to or
referring to the matters dealt with in this Agreement to only such information
reasonably necessary for the purposes of this Agreement.

 
 

ARTICLE 21. ASSIGNMENT
 



21.1
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.



21.2
Neither Party shall assign, transfer or otherwise dispose of its rights or
obligations under this Agreement and the Annual Confirmation, in whole or in
part, without the prior written permission of the other Party which will not be
unreasonably withheld.



ARTICLE 22. NO WAIVER
 



22.1
No failure to exercise or delay in exercising any right or remedy under this
Agreement, the Consignment Agreement, or under any Annual Confirmation by any
Party shall operate as a waiver thereof or of any other right or remedy which
such Party may have hereunder or thereunder, nor shall any single or partial
exercise of such right or remedy preclude any further exercise thereof or of any
other right or remedy which such Party may have hereunder or thereunder.



22.2
The rights and remedies provided herein are cumulative and not exclusive of any
rights and remedies provided by law, in equity or otherwise.

 
 
7

--------------------------------------------------------------------------------



 
ARTICLE 23. SEVERABILITY
 



    In the event that any provision or any portion of any provision of this
Agreement turns out to be invalid, illegal or unenforceable under any applicable
law, such provision or portion thereof shall be deemed to be deleted from this
Agreement and the validity of the remainder of this Agreement shall remain
unaffected thereby.


ARTICLE 24. NOTICES
 



24.1
All notices, requests or other communications required or permitted to be given
hereunder shall be in writing in the English language and shall be sent by
registered mail, postage prepaid, or e-mail or facsimile (with confirmation by
registered mail, postage prepaid) to the Party at its address set forth below or
to such other address as may from time to time be notified by any Party to the
other in accordance with this Article 24.1:



If to TIMET:                      Titanium Metals Corporation
Attn: General Counsel
3 Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697
Facsimile:  (972) 448-1445


With a copy to:                Timet UK Limited
PO Box 704, Witton Birmingham B6 7UR
Attention: Purchase Manager
Facsimile: 0121-332-5338


If to Toho :                        Toho Titanium Co. Ltd.
3-3-5 Chigasaki, Chigasaki-City
Kanagawa-Pref. 253-8510 Japan
Attention: General Manager, Titanium Sales Dept.
Facsimile: 81-467-82-6661


With a copy to:                Mitsui Bussan Metals Sales Co., Ltd.
Nihonbashi Dai-2, Bldg.
41-12, Nihonbashi-Hakozaki-Cho,
Chuo-Ku, Tokyo, 103-0015 Japan
Attention: General Manager, Titanium Division
Facsimile: 81-3-3249-4532


24.2
All notices shall be deemed to have been given when duly transmitted by e-mail
or facsimile or seven (7) days after such notice has been deposited in the mail
and sent by registered mail as the case may be.



ARTICLE 25. HEADINGS


The headings of this Agreement are inserted for convenience of reference only
and shall not affect the construction or interpretation hereof.


ARTICLE 26. LANGUAGE; CURRENCY


English shall be the official language of this Agreement.  Except as expressly
stated otherwise, all currency figures in this Agreement are expressed in United
States dollars.


ARTICLE 27. CONFLICTS


If there is any conflict or difference in interpretation between this Agreement
and the Consignment Agreement, the terms and conditions of this Agreement shall
supersede those of the Consignment Agreement, unless provided otherwise in this
Agreement.


ARTICLE 28. COUNTERPARTS


This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


ARTICLE 29. TAXES AND DUTIES


All taxes and duties imposed on the sale of Commodity to TIMET by Toho hereunder
shall be the responsibility of TIMET; provided, however, that any taxes imposed
on Toho’s income shall be the responsibility of Toho.
 
 
8

--------------------------------------------------------------------------------



 
ARTICLE 30. COOPERATION


In the event that TIMET determines to construct a new titanium sponge plant in
the future (excluding any partnership, joint venture, acquisition or investment
with or in a third party or parties), TIMET agrees to enter into discussions
with Toho concerning possible cooperation between the parties prior to TIMET’s
construction of such new titanium sponge plant.  In the event that Toho is
unable or unwilling to accommodate any new or further supply that TIMET may
desire on terms acceptable to TIMET, Toho agrees to enter into discussions with
TIMET concerning the possibility of participation or cooperation in TIMET’s
plans and location of such new titanium sponge plant.  In the event that Toho
determines to construct a new titanium sponge plant in the future (excluding any
partnership, joint venture, acquisition or investment with or in a third party
or parties), Toho agrees to enter into discussions with TIMET concerning
possible cooperation between the parties prior to Toho’s construction of such
new titanium sponge plant.  For purposes of clarity, neither party is obligated
by the provisions of this Article 30 to continue discussions beyond an initial
meeting or to enter into any agreement with the other party concerning the
subject matter hereof.


ARTICLE 31. APPOINTMENT OF AGENT


TIMET agrees that Toho will be permitted to appoint Mitsui or its affiliates as
its agent to perform certain services under this Agreement (without cost to
TIMET), including but not limited to, delivery and shipment of the Commodity
hereunder, provided, however, that Toho shall remain obligated to TIMET
hereunder for all such services performed by Mitsui.


ARTICLE 32. LONG TERM SPONGE SUPPLY AGREEMENT I


TIMET agrees to give consideration to the Existing Agreement by and between
TIMET UK and Mitsui EUROPE, dated 23 October 2007 and to make a faithful effort
to allow such agreement to extend by its terms beyond the initial term thereof
of 5 years.  Toho also agrees to give consideration to such Existing Agreement
and to make a faithful effort to allow such agreement to extend by its terms
beyond the initial term thereof of 5 years.




 
[Signature page follows.]



 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives on the day and year first above
written.




Toho Titanium Co. Ltd.


By:  /s/ Takeshi Kurushima        
                                                              
Name:  Takeshi Kurushima
Title:  President & C.E.O.




Titanium Metals Corporation




By:  /s/ Bobby D. O”Brien         
                                                              
Name:  Bobby D. O’Brien
Title: President



 
 


 

 
10

--------------------------------------------------------------------------------

 

 
Appendix A to Exhibit 10.23
 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
71.4
 
 
2
   
 
 
 
PREMIUM GRADE SPONGE
CLASS A RAW MATERIAL
DATE:
Jun 98
   
PAGE:
1 of 5
HENDERSON, NV
     

 
 
 
1
SCOPE

 
 
1.1
This specification covers titanium sponge, Class A Raw Material for conversion
to semi-fabricated parts.

 
 
1.2
Titanium sponge to this specification shall be made by the Kroll process of
Magnesium reduction of Titanium Tetrachloride followed by vacuum distillation.
Material that is not manufactured using the Integral Reduction/Distillation
method will be designated as so on test certificates.

 
 
1.3
Titanium sponge supplied to this specification will be made according to a
method of manufacture approved by TIMET.  No change will be made in the approved
method of manufacture without prior consultation with TIMET.

 
 
1.4
The method of manufacture will clearly detail the provision to deal with fire
affected lots at all stages of processing and will be agreed by TIMET.

 
 
 
2
ACKNOWLEDGEMENT

 
The manufacturer shall explicitly incorporate this specification, RMS and
revision number, in all quotations, certifications and acknowledgments.
 
 
 
3
APPLICABLE DOCUMENTS

 
 
3.1
TIMET RMS 1000 (latest revision)

 
 
3.2
PWA 1201 (latest revision)

 
 
3.3
GE P1TF95 (latest revision)

 
 
3.4
GE P1TF28 (latest revision)

 
 
3.5
GE P1TF73 (latest revision)

 
 
3.6
ASTM B299 (latest revision)

 
 
3.7
ASTM E120 (latest revision)

 
 
3.8
ASTM E10 (latest revision)

 
 
 
4
TECHNICAL REQUIREMENTS

 
 
4.1
Composition

Material shall conform to the percentages by weight shown in 4.2.  Determination
shall be by wet chemical methods in accordance with ASTM E120, by Spectro
Chemical methods or by other analytical methods acceptable to TIMET.


 
11

--------------------------------------------------------------------------------

 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
71.4
 
 
2
   
 
 
 
PREMIUM GRADE SPONGE
CLASS A RAW MATERIAL
DATE:
Jun 98
   
PAGE:
2 of 5
  HENDERSON, NV
     





 
4.2
Chemical Composition

The following elements shall be determined and shall not exceed the limits
detailed below.  Titanium content shall be greater or equal to *
 



   
WT percent max
 
Nickel
*
 
Chromium
*
 
Aluminum
*
 
Carbon
*  
Chlorine
*
 
Hydrogen
*
 
Magnesium
*
 
Nitrogen
*
 
Silicon
*  
Tin
*  
Water
*  
Other elements total
*
 
Other elements target
*
 
Oxygen
*
 
Iron
*

 
Should any of the elements exceed the above limit, the supplier must report to
the purchaser and seek to obtain a concession of acceptance.
 
 
4.3
Hardness

The hardness of each lot of material shall be determined by methods agreed
between the Supplier and TIMET.  The maximum hardness shall be *.
 
 
4.4
Quality

 
 
4.4.1
Sponge particles from each lot or blend of lots will be visually inspected to
remove any particle of unusual colour or physical appearance.  Nitrogen content
of any such segregated particle will be determined.

 
 
4.4.2
No sponge or lot will be used when nitrogen content of any particle analyzed as
per 4.4.1 exceeds*

 
 
4.4.3
No sponge will be used which has been subjected to a fire or has been produced
in equipment that has experienced a fire until that equipment has been cleaned,
inspected for damage and has produced sponge not used for product meeting this
specification.

 
 
4.4.4
Specific procedures must be available detailing how any material covered under
Section 4.4.3 is dealt with.

 
 
4.4.5
Specific procedures must be available dealing with control of any dense metal
tools used in the processing/inspection areas, e.g. tungsten or tungsten
carbide.

 
 
4.4.6
*

 
 
4.4.7
No sponge batch with a nitrogen content of greater than * will be used.

 
 
4.4.8
*

 
 
4.4.9
Every effort must be made to keep 4.4.6 and 4.4.8 to a minimum and despatch all
of one (1) batch at the same time if possible.

 
 
12

--------------------------------------------------------------------------------

 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
71.4
 
 
2
   
 
 
 
PREMIUM GRADE SPONGE
CLASS A RAW MATERIAL
DATE:
Jun 98
   
PAGE:
3 of 5
HENDERSON, NV
     



 
 
4.5
Screen Analysis

 
The Titanium Sponge supplied will be in the particle size range as below


*
 
 
4.6
*

 


 
4.7
Sampling

 
 
 
A representative sample will be obtained by abstracting a representative portion
of the stream of material when a lot is being fed into drum during
packaging.  The size of the sample will be defined in the approved process
outline.  The minimum size of the sample sent to the customer and removed from
the representative portion will be 5kg and this will be sent with the lot in
drum 1.  A slice of the manufacturer’s evaluation ingot/button is to be sent
separately and ahead of the lot of the Technical Officer – Raw Materials.

 
 
 
5
IDENTIFICATION

 
 
5.1
The body of each drum (not the lid) will be legibly marked in with the words
“Titanium Sponge”, and also the lot number and the drum number, in characters at
least 40mm high.

 
 
5.2
All old marking on the drums will be permanently obliterated with paint.

 
 
5.3
The batch number will be repeated on the diametrically opposite side of the drum
and in the top third of the drum.

 
 
 
6
PACKAGING

 
*
 
 
13

--------------------------------------------------------------------------------

 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
71.4
 
 
2
   
 
 
 
PREMIUM GRADE SPONGE
CLASS A RAW MATERIAL
DATE:
Jun 98
   
PAGE:
4 of 5
HENDERSON, NV
     



 
 
7
SHIPPING

 
 
7.1
Within each delivery the drums will be arranged in order of lot and drum number.

 
 
7.2
The method of packaging and delivery will not be altered without the prior
agreement of TIMET.

 
 
7.3
The samples that are required by section 4 of this specification are to be
packed in No. 1 drum of the lot.

 
 
 
8
CERTIFICATION

 
 
8.1
The manufacturer will send to TIMET, FAO the Technical Officer – Raw Materials,
prior to, or at the time of despatch.  A test report in duplicate stating the
TIMET specification number and giving:

 
 
8.1.1
Analyses required by section 4 of specification.

 
 
8.1.2
Hardness of each lot required by section 4 of specification.

 
 
8.1.3
Particle size analysis as per section 4 of specification.

 
 
8.1.4
Certificate clearly stating that each lot conforms to the specification.

 
 
8.1.5
If non-integrated process used, this must be stated.

 
 
8.1.6
Statement that material meets Pratt & Whitney approval requirements.

 
 
8.1.7
Statement that material meets General Electric approval.

 
 
8.2
A drum list in duplicate listing the number of each lot, the number of drums in
each lot, and the total net and gross weight of each lot must also be
sent.  These documents will be sent to arrive before or at the time of delivery.

 
 
 
9
NON-CONFORMANCE

 
As per RMS 1000.
 
 
 
10
QUALITY ASSURANCE

 
As per RMS 1000.
 
 
 
11
OTHER CRITERIA

 
 
11.1
Requirement precedence is Purchase Order, this RMS, RMS 1000.

 
 
11.2
Acceptance of this RMS must be acknowledged and a signed copy of such acceptance
shall be returned to TIMET Purchasing Manager.  This acceptance must indicate
the date from which material to the new specification will be despatched to
TIMET.

 
 
14

--------------------------------------------------------------------------------

 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
71.4
 
 
2
   
 
 
 
PREMIUM GRADE SPONGE
CLASS A RAW MATERIAL
DATE:
Jun 98
   
PAGE:
5 of 5
HENDERSON, NV
     





APPROVED:
 






 
/s/ D. Bretherton
7/2/98
 
Quality Assurance Manager TIMET UK Limited
         
/s/ N. Catling
6/25/98
 
Purchasing Manager TIMET UK Limited
         
/s/ E. Wies
6/30/98
 
Quality Assurance Manager TIMET Savoie
 

 
 
15

--------------------------------------------------------------------------------


 
 
 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
72.4
 
 
0
   
 
 
 
VDP TITANIUM SPONGE
STANDARD QUALITY
DATE:
09 Nov 07
   
PAGE:
1 of 5
 
     

 


 
1
SCOPE

 
 
1.1
This specification covers the manufacture of titanium sponge for use in making
titanium products for standard quality (SQ) applications.

 
 
1.2
Titanium sponge produced to this RMS shall be made by the Kroll process of
Magnesium Reduction of Titanium Tetrachloride followed by the Vacuum
Distillation Process (VDP).

 
 
1.3
Titanium sponge applied to this specification shall be produced in accordance
with a method of manufacture (MOM) approved by TIMET.  No changes shall be made
to the approved method of manufacture without prior TIMET approval as defined in
TIMET RMS 1001.

 
 
 
2
ACKNOWLEDGEMENT

 
The manufacturer, defined throughout this specification as the supplier, shall
explicitly incorporate this specification, RMS 72.4 and revision number, in all
quotations, certifications, and acknowledgements.
 
 
 
3
APPLICABLE DOCUMENTS

 
 
3.1
ASTM E10, Standard Test Method for Brinell Hardness of Metallic Minerals.

 
 
3.2
ASTM E2371, Standard Test Methods for Chemical Analysis of Titanium and Ti
Alloys.

 
 
3.3
TIMET RMS 1001, Standard Aerospace and Industrial Application Raw Material
Quality System Requirements.

 
 
 
4
TECHNICAL REQUIREMENTS

 
 
 
4.1
Composition:

 
Material shall conform to the chemical weight percentages and Brinell hardness
values shown in the table below.  Determination shall be by ASTM E2371,
spectrographic, or by other analytical methods acceptable to TIMET.  All
elements in the table are to be analyzed.  All elements (except Ti) shall be
reported to three (3) decimal places.  Particle size requirements shall be
specified on the purchase order.
 
 
16

--------------------------------------------------------------------------------


 
 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
72.4
 
 
0
   
 
 
 
VDP TITANIUM SPONGE
STANDARD QUALITY
DATE:
09 Nov 07
   
PAGE:
2 of 5
 
     



 
Element
Chemical Composition (wt% max)
Al
*
C
*
Cl
*
Cr
*
Fe
*
Mg
*
N
*
Ni
*
O
*
Si
*
Sn
*
Other elements, each
*
Other elements, total
*
Titanium
remainder
   
Brinell Hardness (BHN)*
*
   

 
*Brinell hardness shall be tested in accordance with ASTM E10 or by other
methods acceptable to TIMET.  Brinell hardness shall be capable of meeting the
above requirement.  However, determination is not required for routine
acceptance.
 
 
4.2
Sizing: Particle size requirements shall be specified on the purchase order:

 
*
90% min
*
5% max
*
*
90% min
*
5% max
*
*
90% min
*
5% max
*

 
 
4.3
Quality:

 
 
4.3.1
*

 
 
4.3.2
Unless otherwise agree upon, sponge shall be 100% visually inspected to an
established procedure to ensure the lot is clean, free from high density
inclusions, oxides, nitrides, slag particles, discolored particles,
non-metallic, and all other foreign materials (impurities).

 
17

--------------------------------------------------------------------------------




[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
72.4
 
 
0
   
 
 
 
VDP TITANIUM SPONGE
STANDARD QUALITY
DATE:
09 Nov 07
   
PAGE:
3 of 5
 
     

 


 
5
IDENTIFICATION

 
The body of each container shall be permanently and legibly identified with, at
minimum, the source/supplier name, lot number, grade, and net weight.
 
 
 
6
PACKAGING

 
 
6.1
*

 
 
6.2
TIG welding to fabricate drums is prohibited.

 
 
6.3
*

 
 
 
7
SHIPPING

 
Sponge shall be shipped in a manner that prevents moisture, contamination, and
any other damage.  All containers and shipping papers must be in compliance with
applicable regulations.  The product shall be prepared for shipment in
accordance with commercial practice and in compliance with applicable
International and U.S. Federal rules and regulations pertaining to handling,
packaging, and transportation to ensure carrier acceptance and safe delivery.
 
 
 
8
CERTIFICATION

 
A certificate of analysis shall be provided with each lot unless otherwise
agreed.  As a minimum, the certificate shall include the following: statement of
conformance to TIMET RMS and revision number, lot number, chemical analyses,
hardness, particle size distribution, net weight, Method of Manufacture,
purchase order number, and approval signature.
 
 
 
9
NON-CONFORMANCE

 
 
9.1
Sponge not conforming to this specification or RMS 1001 shall be subject to
rejection.  Sponge accepted by TIMET, which subsequently reveals defective
material not detected at the place of manufacture or in the lot sample, shall be
subject to rejection.

 
 
9.2
Titanium sponge arriving in damaged containers or contaminated by water, mud,
rust, etc., may be disqualified for this specification and subject to rejection.

 
 
18

--------------------------------------------------------------------------------


 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
72.4
 
 
0
   
 
 
 
VDP TITANIUM SPONGE
STANDARD QUALITY
DATE:
09 Nov 07
   
PAGE:
4 of 5
 
     


 
 
9.3
The supplier may apply, in writing using the forms identified in RMS 1001, to
TIMET for an exemption to any requirement listed in this specification or the
purchase order.  The supplier must receive a written authorization to ship
non-conforming material prior to shipping.

 
 
 
10
QUALITY ASSURANCE

 
 
10.1
The supplier shall maintain a suitable quality program to ensure consistent
quality products are delivered to TIMET.

 
 
10.2
The supplier shall submit a Method of Manufacture (MOM) to TIMET that defines
all applicable process steps and controlling procedures and parameters
(including, but not limited to, supplier sources/methods/materials, reaction
vessel sizes, crushing, sampling, inspection, packaging, and shipping).

 
 
10.2.1
This MOM constitutes a Fixed Practice Agreement (FPA) with TIMET.

 
 
10.2.2
No changes to this MOM are permitted without prior TIMET approval via a Process
Change Request (PCR).

 
 
10.3
The supplier shall ensure their quality program has incorporated appropriate
protective measures to provide sponge free of particles that can cause
high-density or low-density inclusions, oxides, nitrides, and/or other foreign
materials and contaminants.

 
 
10.4
Sponge that has evidence of being air contaminated (e.g., discolored particles
subject to burn) shall be completely removed for application to this
specification.  Equipment (e.g., vessel, lid, etc.) that has experienced a
fire/air contamination event must be thoroughly cleaned and subsequently
inspected and accepted to established standards prior to being returned to
service for sponge applied to this specification.

 
 
 
11
OTHER CRITERIA

 
The order of precedence shall be any applicable agreements between TIMET and the
supplier, requirements listed on the TIMET Purchase Order or contract, RMS 72.4
(latest revision), and RMS 1001 (latest revision).
 
 
 
12
REVISION HISTORY:

 
Revision 0:           09 Nov 07
Original issue.

 
 
19

--------------------------------------------------------------------------------



 
[timet.jpg]
 
 
RAW MATERIAL SPECIFICATION
RMS:
 
 
REV:
72.4
 
 
0
   
 
 
 
VDP TITANIUM SPONGE
STANDARD QUALITY
DATE:
09 Nov 07
   
PAGE:
5 of 5
 
     


 
 
APPROVED:

 
/s/ Michael Hausman
8 Nov 07
 
/s/ Paul Godown
8 Nov 2007
Quality & Technology Manager, Morgantown
Date
 
Purchasing Manager, Morgantown
Date
                   
/s/ JR Berger
08 Nov 07
 
/s/ Margaret Bolding
08 Nov 07
Quality & Technology Manager, Henderson
Date
 
Purchasing Manager, Henderson
Date
                   
/s/ RK Bolingbroke
9 Nov 07
 
/s/ J Horodecky
9 Nov 07
Quality & Technology Director, UK
Date
 
Purchasing Manager, Europe
Date
                   
/s/ Y Millet
9 Nov 07
     
Quality & Technology Manager, Savoie
Date
     







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
20

--------------------------------------------------------------------------------

 




